Case 1:20-cv-00484-LO-TCB Document 174 Filed 10/09/20 Page 1 of 3 PageID# 6059




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION



  AMAZON.COM, INC. AND AMAZON DATA
  SERVICES, INC.,

                   Plaintiffs,

        v.

  WDC HOLDINGS LLC DBA NORTHSTAR
  COMERCIAL PARTNERS; BRIAN                  Civil Action No.
  WATSON; STERLING NCP FF, LLC;              1:20-cv-00484-LO-TCB
  MANASSAS NCP FF, LLC; NSIPI
  ADMINSITRATIVE MANAGER; NOVA
  WPC LLC; WHITE PEAKS CAPTIAL LLC;
  VILLANOVA TRUST; CARLETON NELSON;
  CASEY KRISCHNER; ALLCORE
  DEVELOPMENT LLC; FINBRIT HOLDINGS
  LLC; CHESHIRE VENTURES LLC; JOHN
  DOES 1-20,

                   Defendants.


             DEFENDANT CASEY KIRSCHNER’S MOTION TO DISMISS
Case 1:20-cv-00484-LO-TCB Document 174 Filed 10/09/20 Page 2 of 3 PageID# 6060




        Defendant Casey Kirschner hereby respectfully moves the court under Federal Rules of

 Civil Procedure 9(b) and 12(b)(6) to dismiss with prejudice the claims against him in the Verified

 Second Amended Complaint and Demand for Jury Trial, for the reasons stated in the

 accompanying Brief.



  Dated this 9th day of October, 2020.               Respectfully submitted,



                                                     /s/ Scott J. Pivnick
                                                     Scott J. Pivnick (Va. Bar No. 48022)
                                                     Edward Kang (admitted pro hac vice)
                                                     Kelley C. Barnaby (admitted pro hac vice)
                                                     ALSTON &BIRD LLP
                                                     The Atlantic Building
                                                     950 F Street, NW
                                                     Washington, DC 20004-1404
                                                     Phone: 202-239-3300
                                                     Fax: 202-239-3333
                                                     scott.pivnick@alston.com
                                                     edward.kang@alston.com
                                                     kelley.barnaby@alston.com

                                                     Attorneys for Defendant CASEY KIRSCHNER




                                                 1
Case 1:20-cv-00484-LO-TCB Document 174 Filed 10/09/20 Page 3 of 3 PageID# 6061




                                CERTIFICATE OF SERVICE

       I certify that on October 9, 2020, I will electronically file the foregoing with the Clerk of

 Court using the CM/ECF system.

  Dated this 9th day of October, 2020.               Respectfully submitted,



                                                     /s/ Scott J. Pivnick
                                                     Scott J. Pivnick (Va. Bar No. 48022)
                                                     Edward Kang (admitted pro hac vice)
                                                     Kelley C. Barnaby (admitted pro hac vice)
                                                     ALSTON &BIRD LLP
                                                     The Atlantic Building
                                                     950 F Street, NW
                                                     Washington, DC 20004-1404
                                                     Phone: 202-239-3300
                                                     Fax: 202-239-3333
                                                     scott.pivnick@alston.com
                                                     edward.kang@alston.com
                                                     kelley.barnaby@alston.com

                                                     Attorneys for Defendant CASEY KIRSCHNER




                                                 2
